DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (US 2021/0168398 A1).
Regarding claim 1, Ahn discloses a video processing method (see 200 in fig. 2), comprising: performing a conversion between a current block in a video region of a video and a bitstream of the video (see figs. 3A-3B), wherein the video is represented as video frames comprising video blocks (e.g. see fig. 3A), and a local illumination compensation (LIC) tool (see all local pixel illumination of the block is compensated with egs. 4-5 in fig. 8) is enabled for video blocks that use a geometric prediction structure including a triangular prediction mode (e.g. see ¶ [0166]), wherein the LIC tool includes using a linear model of illumination changes in the current block during the conversion (see eqs. 4-5, wherein fig. 8 shows the linearity of the assigned mask in conversion), and wherein the linear model generates a final predictor (see eq. 5; see “final square or rectangular prediction block” in ¶ [0179]) of the current block using LIC parameters including a scaling factor (see “MASK” denotes the weight in ¶ [0179]) and an offset (see eq. 5; e.g. see “shift is the final shift value” in ¶ [0180]).

Regarding claim 2, Ahn further discloses wherein, for the current block for which the LIC is enabled, all prediction units share a same value of a LIC flag (see fig. 8; e.g. see ¶ [0103]).

Regarding claim 3, Ahn further discloses wherein, for the current block that is partitioned from a top-right corner to a bottom-left corner of the video region (see fig. 3B), a single set of LIC parameters is used for both prediction units (see 0-2 in fig. 8 for fig. 3B).

Regarding claim 4, Ahn further discloses wherein, for the current block that is partitioned from a top-left corner to a bottom-right corner of the video region (see fig. 3A), a single set of LIC parameters is used for each of the prediction units (see 0-2 in fig. 8 for fig. 3A).

Regarding claim 5, Ahn further discloses wherein, for prediction units coded in a merge mode, a LIC flag is inherited from merge candidates without a signaling (e.g. see ¶ [0178]).

Regarding claim 6, Ahn further discloses wherein, for prediction units respectively coded in an AMVP mode and a merge mode (e.g. see ¶ [0066]), a signaled LIC flag is applied to the prediction unit coded in the AMVP mode and one or both of LIC flag and LIC parameters are inherited for the prediction unit coded in the merge mode (see fig. 8).

Regarding claim 7, Ahn further discloses wherein, for prediction units coded in an AMVP mode, a LIC flag is signaled for each of the prediction units (see figs. 8-9; e.g. see ¶ [0166]).

Regarding claim 8, Ahn further discloses comprising: deriving LIC parameters according to decoded information or inheriting the LIC parameters associated with other video blocks (see e.g. 5).

Regarding claim 9, Ahn further discloses comprising: deriving LIC parameters using a linear model for blocks on a boundary of the video region and inherit the LIC parameters for blocks inside the video region (see eq. 5).

Regarding claim 10, Ahn further discloses wherein the video region is a coding tree unit (CTU) in which the current block is positioned (see Part_0 and Part_1 is a coding tree unit partition of the merge coding unit).

Regarding claim 11, Ahn further discloses wherein the inheriting includes: maintaining a number of look-up tables (LUTs) of LIC parameters previously used for other blocks (see eq. 4); and deriving the LIC parameters for the current block based on one or more LIC parameters from the look-up table (see eq. 5).

Regarding claim 12, Ahn further discloses wherein a LUT is maintained for each reference picture (see eq. 4).

Regarding claim 13, Ahn further discloses wherein a LUT is emptied and rebuilt for each CTU or a row of CTU or a slice or a tile or a tile group or a picture of the current block (e.g. see “variably determined” per block in ¶ [0182]).

Regarding claim 14, Ahn further discloses wherein multiple LUTs are used for a CTU (see eq. 4).

Regarding claim 15, Ahn further discloses wherein the performing conversion uses parameters from the LUTs generated by a previously processed coding tree unit (see fig. 8 for eq. 5).

Regarding claim 16, Ahn further discloses wherein at least one LUT is maintained for each reference picture or for each reference picture list used in the conversion of the current block (see fig. 8 for eq. 5).

Regarding claim 17, Ahn further discloses wherein the inheriting includes configuring the bitstream with one or more difference values and computing LIC flag or LIC parameters based on the one or more difference values and one or both of a neighboring block's LIC flag and LIC parameters (see eqs. 4-5).

Regarding claim 18, the claim(s) recite a system (e.g. see ¶ [0055]) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recite analogous limitations to claim 18, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claim 18, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lin et al. (US 2020/0021845 A1), discloses local illumination compensation.
2.	Abe et al. (US 2020/0014950 A1), discloses local illumination compensation.
3.	Zhang et al. (US 2018/0184127 A1), discloses prediction mode coding.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485